Case 3:18-bk-33056-SHB       Doc 76 Filed 01/10/19 Entered 01/10/19 11:05:09             Desc
                              Main Document    Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE

IN RE:
MICHAEL DULIN,                                           CASE NO. 3:18-BK-33056-SHB
      Debtor.                                            Chapter 7

                       MOTION FOR RULE 2004 EXAMINATION

       Creditor ARTHUR RUTENBERG HOMES, INC. hereby moves the Court to order that

the debtor, Michael Dulin, appear for an examination by Movant’s counsel pursuant to Rule

2004 of the Federal Rules of Bankruptcy Procedure, beginning at 9:00 a.m. on January 22, 2019,

at the offices of Lewis, Thomason, King, Krieg & Waldrop, P.C.   One Centre Square, Fifth

Floor, 620 Market Street Knoxville, Tennessee 37902.

                                               /s/ M. Edward Owens, Jr.
                                               M. Edward Owens, Jr. (BPR #007159)
                                               Lewis, Thomason, King, Krieg & Waldrop, P.C.
                                               One Centre Square, Fifth Floor
                                               620 Market Street
                                               Knoxville, Tennessee 37902
                                               (865) 546-4646
                                               eowens@lewisthomason.com
Case 3:18-bk-33056-SHB         Doc 76 Filed 01/10/19 Entered 01/10/19 11:05:09               Desc
                                Main Document    Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 10th day of January, 2019, a copy of the foregoing
Motion for 2004 Examination was filed electronically. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt. All other parties will be served by regular U.S. Mail. Parties may access this filing
through the Court’s electronic filing system. The parties to be served electronically are as
follows:

Ryan E. Jarrard
Quist, Fitzpatrick & Jarrard
2121 First Tennessee Plaza
Knoxville, TN 37929

John P. Newton, Jr, Trustee
Law Offices of Mayer & Newton
1111 Northshore Drive
Suite S-570
Knoxville, TN 37919

United States Trustee
800 Market Street, Suite 114
Howard H. Baker Jr. U.S. Courthouse
Knoxville, TN 37902


This the 10th day of January, 2019.
                                                 /s/ M. Edward Owens, Jr.
                                                 M. Edward Owens, Jr. (BPR #007159)
